Per Curiam.
Automobiles owned and driven by the respondent and appellant, respectively, came into collision at the corner of 17th and Market streets, in the city of Tacoma, on the evening of November 18, 1918. Each claims that the other was driving in a careless manner and that such carelessness was the occasion of the collision. The matter was submitted on testimony by both sides to the trial court, who found the facts in favor of the respondent.
A reading of the record does not show that the facts preponderate against the finding of the trial court. For that reason we will not disturb the result.
Some objection is made to the testimony as to the matter of damages, the claim being that the experts called on behalf of the respondent were not properly qualified. We find no merit in this point, and affirm the judgment of the lower court.